                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                      No. 7:19-CR-22-1-FL
                                                                          FILED IN OPEN COUR:G
                                                                          ON   l..f/ /~ /9-619
 UNITED STATES OF AMERICA,                      )                              PelerA. Moore, Jr.,
                                                                               US District Court
                                                )                              Eastern District of NC
                                                )
       ~                                        )                     ORDER
                                                )
                                                )
 JAQUARIES WASHINGTON,                          )



       This matter came before the court for hearing on motion by James A. Martin, attorney for the

defendant, seeking leave to withdraw as defense counsel (DE 23). For good cause shown, the court

concludes that James A. Martin should be allowed to withdraw as counsel for defendant.

       It is hereby ordered that the motion is GRANTED. The Court ORDERS the Office of the

Federal Public Defender to appoint new counsel for defendant, Jaquaries Washington. It is also

ORDERED that the arraignment is continued to the court's June 4, 2019, term in New Bern.

       The court finds that the ends ofjustice served by granting this continuance outweigh the best

interests of the public and defendant in a speedy trial. The period of delay necessitated by this

continuance is excluded from Speedy Trial Act computation pursuant to 18 U .S.C. § 3161 (h)(7)(A).

       SO ORDERED, this· /<i(day of April, 2019.




                                             United States Magistrate Judge
